Case 2:19-cv-04821-MWF-KS Document 98-1 Filed 08/04/21 Page 1 of 1 Page ID #:886



 1
 2

 3
 4
                           UNITED STATES DISTRICT COURT
 5                        CENTRAL DISTRICT OF CALIFORNIA
 6                                                    CASE NO. 2:19-CV-04821-MWF-KS
       RICHARD DALTON, MATTHEW
 7
       FERNANDES, ANDRE JOSEPH
 8     ALEXANDER ALONSO, AND                          [PROPOSED] ORDER TO DISMISS
       RANDOLPH JONES, individually and               ACTION WITHOUT PREJUDICE
 9
       on behalf of all others similarly              PURSUANT TO FRCP 41
10     situated.
11
       Plaintiffs,
12
13          v.
14     ANOVOS PRODUCTIONS, LLC,
       DISNEY LUCAS FILM LTD., NBC
15
       UNIVERSAL MEDIA, LLC AND
16     CBS STUDIOS, INC.
17
       Defendants.
18
19        Based upon the Joint Stipulation for Entry of Judgment filed by Plaintiffs, and
20   good cause appearing, this Court hereby orders (1) the above-captioned case Dismissed
21   without prejudice as to Plaintiffs individually, with Plaintiffs to file a motion to dismiss
22   with prejudice or a motion to reopen by August 1, 2022; and (2) the above-captioned
23   case Dismissed without prejudice as to the proposed class.
24          IT IS SO ORDERED.
25
26   Dated: _________                     _______________________________
                                          HON. Michael W. Fitzgerald
27                                        UNITED STATES DISTRICT JUDGE
28


     PROPOSED ORDER                               1
